Citation Nr: 1423633	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  08-24 737	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability, claimed as winged scapula.  

2.  Entitlement to service connection for disorder of the mid/upper back, including left latissimus/trapezius strain with numbness and tingling, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.  

3.  Entitlement to service connection for a disorder of the neck, claimed as secondary to service-connected paralysis of the long thoracic nerve with left winged scapula and loss of muscle tone of the left serratus anterior muscle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from September 2002 to November 2006.

These matters comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The Veteran testified at a video conference before the Board in February 2010.  

The Veteran claims were remanded for additional development in May 2010 and August 2011.  

The issues of entitlement to service connection for disorders of the mid/upper back and neck are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if additional action is required on his part.


FINDING OF FACT

The Veteran does not have a right shoulder disability that is attributable to active service or a service-connected disability.


CONCLUSION OF LAW

The Veteran does not have a right shoulder disability that is the result of disease or injury incurred in or aggravated during active service, or was caused or made worse by a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in letters dated in January 2007, May 2010, and August 2011.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696   (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the August 2012 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Service Connection

The Veteran claims that he has a right shoulder disability related to service or to a service-connected left shoulder disability.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  

The chronicity provisions are applicable where evidence, regardless of its date, shows that a veteran had a chronic condition in service, or during an applicable presumptive period, and still has that disability.  That evidence must be medical unless it relates to a condition as to which lay observation is competent.  38 C.F.R. § 3.303(b) (2013).

Generally, service connection requires (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, service connection is warranted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013). That includes any increase in disability that is proximately due to or the result of a service-connected disease of injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Veteran's service treatment reports (STRs) reflect that clinical evaluation of the Veteran's upper extremities was normal at his January 2002 entrance examination with the exception of moderate left scapular winging.  The Veteran was examined for winging of the left scapula in February 2006.  No reference to the right scapula or shoulder was noted at that time.  In April 2006, the Veteran reported mid and upper back pain related to the left winged scapula.  The records reflect that the Veteran was placed on a physical profile for back pain, shoulder pain, strain/sprain of the left trapezius/latissimus dorsi, and winged scapula.  A June 2006 medical evaluation board (MEB) summary reflects that the Veteran was assessed with idiopathic left long nerve neuropathy, winged scapula.  The examiner noted that x-rays of the bilateral shoulders obtained in February 2006 were normal with the exception of winged scapula on the left.  An October 2006 separation examination revealed that the Veteran declined an examination and reported that he was pain free and on no medication.  

At a February 2007 VA examination, the Veteran did not report nor did the examiner note any issues with the Veteran's right shoulder and as such no diagnosis for the right shoulder was rendered.  

At an April 2009 informal conference before a Decision Review Officer (DRO), the Veteran reported that he had pain in the right scapula, left upper back, and neck which he felt was a result of lifting heavy equipment under a B-52 aircraft in service.  He indicated that pain increased when his activity increased and lifting aggravated the pain.   

At a June 2009 VA examination, the Veteran reported right scapula pain.  He reported that he injured both shoulders in service while lifting a bomb bay door on a B-52.  He reported trouble with his right shoulder since that time.  He indicated that he has episodes of stabbing pain in the shoulder blade region exacerbated by lifting.  Physical examination of the right shoulder revealed no winging of the scapula.  There was palpable tenderness of the bicipital groove of the anterior right shoulder.  No other palpable tenderness of the right shoulder was noted.  The examiner diagnosed the Veteran with bicipital tendinopathy of the right shoulder, not related to the service-connected paralysis of the long thoracic nerve of the left with winging of the scapula and loss of muscle tone of the left serratus anterior muscle.  Right scapula pain was not found on examination.  

At a February 2010 video conference hearing, the Veteran indicated that he injured his right shoulder at the same time in service that he injured his left shoulder.  He reported that he was loading weapons in the bomb bay of a B-52 and while lifting the door open he felt something in his back pinch.  He reported that he sought medical treatment and was initially informed that he pulled a muscle.  He stated that the pain remained in between his shoulder blades mostly on the left.  The Veteran testified that the symptoms of his right winged scapula consisted of tingling, numbness, and an inability to lift heavy objects.  He indicated that he is still limited in terms of pushing, pulling, and lifting objects.  

In August 2011, the June 2009 VA examiner was requested to provide an addendum opinion with regard to the Veteran's claimed right shoulder disability.  The examiner opined that the Veteran's right shoulder bicipital tendonitis was unlikely related to or caused by service.  The examiner's rationale was that the Veteran's service treatment records did not include any reference to a right shoulder disability and the MEB proceeding revealed no findings with regard to the Veteran's right shoulder.  The examiner also concluded that it was unlikely that the right shoulder bicipital tendonitis was caused or aggravated by the service-connected left shoulder paralysis of the long thoracic nerve with winged left scapula and loss of muscle tone of the left serratus anterior muscle due to a limited biomechanical relationship between the right shoulder and the service-connected left shoulder disability.   

In considering the evidence of record and the applicable laws and regulations, the Board concludes that the Veteran is not entitled to service connection for a right shoulder disability on a direct or secondary basis.    

The evidence does not show competent evidence of a relationship of the Veteran's claimed right shoulder disability and his period of active service.  The only medical opinion of record indicates that it was less likely than not that any right shoulder disability was due to service.  The examiner provided a rationale for the opinion.  The examiner also concluded that it was less likely than not that the Veteran's right shoulder disability was caused or aggravated by the service-connected left shoulder disability.  Again, the examiner included a rationale for the opinion.  The June 2009 VA examiner also found no relationship between the right shoulder disability and the service-connected left shoulder disability.  

Although the Veteran has contended that he has a right shoulder disability related to his active service or to a service-connected disability, he has submitted no competent medical evidence or opinion to corroborate that contention.  38 C.F.R. § 3.159(a)(1) (2013) (competent medical evidence means evidence provided by a person who is qualified through education, training or experience to offer medical diagnoses, statements, or opinions).  The Veteran's opinion is not competent to provide the requisite etiology of the claimed right shoulder disability because those matters require medical expertise.  38 C.F.R. § 3.159(a)(1) (2013); Duenas v. Principi, 18 Vet. App. 512 (2004); Bostain v. West, 11 Vet. App. 124 (1998); Stadin v. Brown, 8 Vet. App. 280 (1995).  Therefore, while the Veteran's statements regarding right shoulder pain in service and since that time are credible, his statements regarding his right shoulder disability being related to service or to a service-connected disability are not competent as he is not medically qualified to provide evidence regarding a matter requiring medical expertise, such as an opinion as to etiology.  The Board finds the VA examiners' opinions more probative because of the medical training of those individuals.  The competent medical evidence of record is all against the claim.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for a right shoulder disability, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).
  

ORDER

Entitlement to service connection for a right shoulder disability is denied.  


REMAND

The Veteran's claims of entitlement to service connection for disorder of the mid/upper back and neck were previously remanded in order to obtain etiology opinions.  Unfortunately, a remand is once again necessary before a decision on the merits of the remaining claims can be reached.  

The Board notes that a veteran is presumed sound on entry into service except for conditions noted on examination at the time of entry into service, or shown by clear and unmistakable evidence to have pre-existed service and was not aggravated by service.  38 U.S.C.A. § 1132 (West 2002); 38 C.F.R. § 3.304(b) (2013).  Only those conditions recorded in examination reports can be considered as noted and a history of preservice existence of conditions recorded at the time of examination does not constitute a notation of a condition.  38 C.F.R. § 3.304(b) (2013).  Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion or a later medical opinion based upon statements made by the Veteran about the pre-service history of his condition.  Miller v. West, 11 Vet. App. 345 (1998); Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).

To rebut the presumption of sound condition for conditions not noted at entrance into service, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-03 (2003), 70 Fed. Reg. 23027 (2005).  A lack of aggravation may be shown by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004); 38 U.S.C.A. § 1153 (West 2002).

The Veteran's STRs include his 2002 entrance examination which does not reveal any disability of the Veteran's cervical or thoracic spine.  

At a February 2007 VA examination, the Veteran reported that his upper back pain referred to the muscles in the left thoracic spine region which was aggravated by repetitive use activities of the left shoulder and by heavy lifting and carrying.  With regard to the neck, the Veteran indicated that he had a recurring burning and tingling sensation at the base of the neck and top of his upper back which came and went randomly for the six months prior to the examination.  Physical examination of the neck was normal and there was no tenderness of the cervical, thoracic, or lumbosacral spine paraspinous musculature and no palpable muscle deformity of the entire back or paraspinous regions.  X-rays of the cervical spine were normal and x-rays of the thoracic spine revealed mild levoscoliosis from the cervicothoracic junction through T12.  The examiner concluded that upper back pain, neck pain, and excessive pain of the scapula/spine were not found on examination.  The examiner offered no opinion as to the etiology of the diagnosed mild levoscoliosis from the cervicothoracic junction through T12.

At a June 2009 VA examination, the examiner indicated that left upper back and neck pain were not found on examination.  The examination report included the results of the February 2007 x-rays of the cervical and thoracic spine.  

In the August 2011 VA addendum opinion, the examiner again determined that there was no disability of the upper back and neck and indicated that as such the claimed upper back and neck disabilities were unlikely related to active service or to a service-connected left shoulder disability.  The examiner again failed to address the findings noted on the February 2007 x-rays.  

A remand by the Board confers on the Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  If the Board proceeds with final disposition of an appeal, and the remand orders have not been satisfied, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  If VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that the examination is an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

The most recent VA addendum report failed to address the findings noted on the x-rays from 2007.  Although the examiner included the x-ray report reflecting a diagnosis of mild levoscoliosis from the cervicothoracic junction through T12, he determined that there was no disability of the neck or upper back.  Consequently, another remand is necessary in order to obtain the requested etiology opinion.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any private or VA treatment records identified by the Veteran.  After securing any necessary releases, all records obtained or responses received should be associated with the claims file.  Any negative responses must be included in the claims file.  

2.  Thereafter, schedule the Veteran for a VA examination with an examiner with expertise in treating disorders of the neck and spine/back.  To the extent possible, the examination should be scheduled with an examiner who has not previously examined the Veteran.  The examiner should review the claims file, including the VA examinations dated in February 2007 and June 2009 and the addendum opinion obtained in August 2011.  Any necessary testing, including x-rays, should be obtained.  The examiner must review the claims file and note that review in the report and the examiner should elicit a complete history of the Veteran's mid/upper back and neck injuries/disabilities, symptomatology, and treatment during and after active service.  The clinician should explain the basis for the opinions and base the opinion on sufficient facts or data with reference to medical literature, if possible.  The examiner should specifically address the following:

a) Diagnose all mid/upper back and neck disabilities found.

b)  Is it is at least as likely as not (50 percent probability or greater) that any current mid/upper back and neck disabilities are related to active service, including the lifting injury in service? 

c)  Is it at least as likely as not (50 percent probability or greater) that any mid/upper back and neck disabilities were caused or aggravated (permanently increased in severity beyond the natural progress of the disorder) by the service-connected left shoulder disability?

d)  Is there clear and unmistakable (medically undebatable) evidence that the currently diagnosed levoscoliosis of the cervicothoracic junction through T12 preexisted service? 

e)  If so, is there clear and unmistakable (medically undebatable) evidence that the levoscoliosis of the cervicothoracic junction through T12 did not increase in severity during service or that any increase was due to the natural progress of the disease?  The examiner is asked to determine a baseline level of severity for the levoscoliosis of the cervicothoracic junction.  The examiner is reminded that the clear and unmistakable evidence standard is an onerous one and means that the evidence cannot be misunderstood or misinterpreted and is undebatable. 

f)  If it is not medically undebatable that the Veteran's levoscoliosis of the cervicothoracic junction preexisted his military service, then is it at least as likely as not (50 percent probability or greater) that a current disability of the cervicothoracic spine to include scoliosis had its onset in service or is otherwise etiologically related to the Veteran's active service.

3.  Then, readjudicate the claims. If action remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


